Citation Nr: 1516187	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  11-10 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a lung disability, to include asbestosis and chronic bronchitis, as secondary to asbestos exposure. 

3.  Entitlement to service connection for arthritis. 

4.  Entitlement to service connection for residuals of a left hip injury. 

5.  Entitlement to service connection for residuals of a left ankle injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from July 1959 to July 1963. 

This matter comes before the Board of Veterans Appeals (Board) on appeal of a December 2008 rating decision of the Houston, Texas, regional office (RO) of the Department of Veterans Affairs (VA), which denied the claimed issues on appeal. 

The Veteran testified before the undersigned Veterans Law Judge at a hearing held at the RO in March 2012.  A transcript of the hearing is associated with the claims folder.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the hearing, the VLJ noted that basis of the prior determination and noted the elements of the claim that were lacking to substantiate the claim for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, the appellant has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

In May 2014, the Board, inter alia, remanded the enumerated issues to the RO for further development.  Such has been completed and this matter is returned to the Board for further adjudication. 


FINDINGS OF FACT

1.  Hypertension did not have its clinical onset in service or within the first post service year, and it is not otherwise related to active service.

2.  A chronic lung disorder did not have its clinical onset in service and is not otherwise related to active duty; the Veteran does not have an asbestos-related lung disorder.

3.  Arthritis did not have its clinical onset in service or within the first post service year, and it is not otherwise related to active service.

4.  Chronic left hip disability did not have its clinical onset in service and it is not otherwise related to active service, to include as a result of inservice injury.

5.  Chronic left lower extremity, including ankle disability did not have its clinical onset in service and it is not otherwise related to active service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active service, and neither may it be presumed to have been incurred or aggravated therein. 38 U.S.C.A. §§ 1101 , 1110, 1112, 1113, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2014).

2.  The requirements for establishing service connection for a lung disorder have not been met. 38 U.S.C.A. §§ 1110 , 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.300, 3.303 (2014).

3.  Arthritis was not incurred in or aggravated by active service, and neither may it be presumed to have been incurred or aggravated therein. 38 U.S.C.A. §§ 1101 , 1110, 1112, 1113, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2014).

4.  The requirements for establishing service connection for residuals of a left hip injury have not been met. 38 U.S.C.A. §§ 1110 , 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.300, 3.303 (2014).

5.  The requirements for establishing service connection for residuals of a left ankle have not been met. 38 U.S.C.A. §§ 1110 , 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.300, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an October 2008 letter, sent prior to the initial December 2008 rating decision, advised the Veteran of the evidence and information necessary to substantiate his service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the letter advised the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

Relevant to the duty to assist, the Veteran's service treatment and personnel records, VA treatment records, and private treatment records have been obtained and considered.  The Board has reviewed the Veteran's electronic claims file.  This matter was remanded in part to afford the Veteran the opportunity to apprise the VA of additional private records to be obtained, as well as to obtain outstanding VA treatment records.  The appellant has not identified any additional, outstanding records necessary to decide this pending appeal. 

Additionally, the Board remanded this matter to afford VA examinations and claims file review and opinions in order to adjudicate the lung disorder claim and the claims based on arthritis/orthopedic disorders of the left lower extremity and hip.  In this regard, the Board finds that the proffered opinions regarding the etiology of these claimed disabilities was based on a review of the records in the claims file and examinations of the Veteran. As such, the Board finds that the opinions proffered by the VA examiners are sufficient to decide the claim. 

An examination for hypertension was not afforded the Veteran.  However, there is no true indication that hypertension was present in service or for many years thereafter.  In his application for benefits, the Veteran claimed that it began in 1980, about 17 years after service discharge.  The clinical data does not reflect treatment proximate to service or show any relationship to service.  The Veteran claimed that it may be related to stressors in service but provided no evidence to support this theory.  The Board does not find sufficient evidence of an incident in service that is implicated in the onset of hypertension or a suggestion supported by competent evidence that hypertension is otherwise related to active duty.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Thus, the Board finds that VA has fully satisfied the duty to assist. In the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II. Analysis

The Board has reviewed all the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Generally, service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2014).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014). 

Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and certain chronic diseases, to include cardiovascular disease such as hypertension and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

In cases involving asbestos exposure, the claim must be analyzed under VA administrative protocols. Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  Although there is no specific statutory or regulatory guidance regarding claims for residuals of asbestos exposure, VA has several guidelines for compensation claims based on asbestos exposure. See M21-1, VBA Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1 MR), Part IV, Subpart ii, Ch. 2, Section C, Topic 9 and Section H, Topic 29 (Dec. 13, 2005). 

Additionally, the Board must follow development procedures specifically applicable to asbestos-related claims.  Ashford v. Brown, 10 Vet. App. 120, 124-125 (1997).  VA must determine whether military records demonstrate evidence of asbestos exposure during service, whether there was pre- service and/or post-service occupational or other asbestos exposure, and whether there is a relationship between asbestos exposure and the claimed disease.

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

When a veteran seeks to establish service connection for a disability, he does not need to rely on medical records alone.  Triplette v. Principi, 4 Vet. App. 45, 49 (1993).  The use of lay statements are considered to be competent evidence when describing the symptoms of a disease or disability or an injury.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status will not always constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107 (West 2002 & Supp. 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with the duty to assess the credibility and weight given to evidence. Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so. Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

Entitlement to service connection for hypertension

The Veteran claims he should be service connected for hypertension.  At his March 2012 hearing he argued that the highly stressful conditions of serving aboard an aircraft carrier resulted in his current hypertension disability.  

Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 or greater with a diastolic blood pressure of less than 90.  38 C.F.R. § 4.104, Note (1) (2014).

Service treatment records reveal no evidence of elevated blood pressure, with his enlistment examination of July 1959 showing a reading of 128/68, with the accompanying report of medical history shown to be negative for a history of high or low blood pressure.  Again, none of the service treatment records showed evidence or complaints of high blood pressure.  The separation examination of July 1963 showed a reading of 134/80.  

Hypertension is not shown in the available medical treatment records until the late 1990's with VA records from 1998 showing that in September 1998 he was seen for a blood pressure check, with a history of hypertension treated with medication and he reported having elevated  blood pressure in the dentist's office, with his medication of Lisinopril having been increased.  His blood pressure on examination in September 1998 was 188/104 and his medication dosage was increased.  Other records from 1998 continued to report a diagnosis of hypertension, with elevated blood pressure shown in October 1998 of 168/98, and additional medication adjustments were made, along with dietary recommendations.  In November 1998, he was noted to have adjusted his diet, and complying with medication, with blood pressure readings of 152/80 and 154/78 recorded  and a diagnosis of hypertension controlled with medications given.  He continued to have a diagnosis of hypertension in 1999, as well as issues with obesity, as a May 1999 record documented his attempts to lose weight and diagnosed obesity along with hypertension.  Records from November 1999 continued to report the diagnosis of hypertension along with obesity.  

Thereafter, hypertension has continued to be noted in VA problem lists and treatment records from 2000 through 2008, with the records showing him using various medications to treat it.  These include an October 2000 primary care follow-up which noted a blood pressure reading of 158/86 and assessed him with hypertension.  Dietary issues were a concern with a November 2000 record documenting him undergoing nutrition counseling to address his high fat diet.  A record from the following year in November 2001 revealed the hypertension was not optimally controlled and he was advised to cease smoking, decrease his caffeine intake and increase aerobic activity.  He was also to provide a one week diary of blood pressure readings to see whether his medication needed adjusting.  The hypertension continued to be assessed as poorly controlled in May 2002 with further increasing of his medication.  A September 2002 note indicated that the Veteran was taking 2 different medications to treat it, and was assessed with having hypertension that was not optimally controlled, so a third medication was added, with further adjustments made the following month when the hypertension was still not optimally controlled.  Hypertension was treated with medication and the veteran was followed for this disease as shown by VA treatment records from 2003 to 2008.  These records showed the Veteran required further medication adjustments to control the hypertension in February 2006 and in May 2006, but was still deemed to have suboptimal control of his hypertension in June 2006 when he was seen prior to undergoing an aortofemoral bypass for vascular problems in his left leg.  The records from 2007 to 2008 continued to show issues with hypertension, as well as continued issues with his weight as a May 2007 note included a notation of his need to lose weight.  

None of the records addressing treatment for hypertension give any indication that this began in service or within a year of his discharge from service.  To the contrary, the competent medical evidence shows that hypertension was not manifested until decades after service, thus falling well outside the presumptive period contemplated by 38 C.F.R. 3.307, 3.309.  The Veteran himself placed the onset of hypertension in 1980, about 17 years post service.  Nor does the evidence suggest that the hypertension was caused by any incident in service, including the Veteran's self-described service in a stressful environment.  The Veteran's lay assertions that hypertension is related to serving under stressful conditions in service is not supported by a medical opinion or treatise evidence.  His bare statements that stress in service may be the cause of hypertension first diagnosed many years later is not convincing.  The Veteran has not established how his theory is competent evidence, including any background as a medical expert.  The Board does not find that the etiology of hypertension is something readily knowable by a layperson.   

As the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hypertension, the doctrine of reasonable doubt is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107 .

Entitlement to service connection for a lung disability, to include asbestosis and
chronic bronchitis, as secondary to asbestos exposure

The Veteran contends that service connection for a lung disorder is warranted based on his inservice exposure to asbestos.  Exposure to asbestos during military service has been conceded  by the VA as the Veteran's DD 214 Discharge Certificate shows service Aviation Structural Mechanic (AMS) during military service.  This occupation is shown to have a probable exposure to asbestos.  The Veteran in his March 2012 hearing testimony described having been exposed to asbestos in service.  His representative indicated that he has chronic bronchitis condition and that this should be service connected as due to this asbestos exposure.  

Service treatment records reveal normal findings of the lungs and chest on the July 1959 enlistment examination.  The accompanying report of medical history was silent for any respiratory symptoms, such as asthma, shortness of breath, chest pain or pressure, or chronic cough.  He did report a history of having whooping cough.  His July 1959 and January 1960 chest X-rays were negative.  The records do show some episodes of acute respiratory illness, such as in December 1959 when he was seen for a 'head cold' with cough.  Similar complaints of sinus congestion and coughing were reported in February 1961, along with ear pain.  He was seen in October 1961 for complaints of sinus trouble with history of trauma to the nose, and intermittent difficulty breathing through his nose.  Examination was limited to his nose which had a prominent bump and narrow passages, and suggestions were made for him to see an ENT specialist.  He was seen for a sore throat and cough in July 1963, with acute cough diagnosed.  On separation examination in July 1963, his lungs and chest were normal.

Post service VA records from the late 1990's to 2008 are silent for any diagnosed lung disease, although a November 2000 routine chest X-ray documented calcified granuloma.  Clinically, none of the available VA treatment records from 1998 to 2008 document evidence of any sort of lung disease or disorder, with lungs repeatedly shown to be clear to auscultation without wheezes, crackles and rales in primary care follow-ups through 2008.  Chest X-rays from May 2002 were negative for any lung findings, although aortic tortuosity was noted.  Chest X-rays done in June 2006 with endotracheal tube emplacement noted some lung findings of poor inspiration with bibasilar densities suggestive of subsegmental atelectasis.  A final examination done in July 2006 showed X-ray findings after removal of the endotracheal tube showed bibasilar atelectasis with findings exaggerated by shallow inspiration.  These X-rays were done in conjunction with cardiac care that included surgical repair of an aortic aneurysm in July 2007.  Also in July 2007, while recovering from his vascular surgery, he was noted to undergo a pulmonary toilet to prevent pneumonia.   A comparison X-ray examination of December 20, 2006 indicated that the lungs were normal.  

The records show that the Veteran had a history of smoking, with records from November 1998 and November 1999 documenting a history of briefly stopping smoking around 1997, but starting up again in July 1999.  He stopped smoking permanently in January 2006, as shown by primary care notes from that month and thereafter.  His smoking history as documented in the January 2006 primary care note for smoking cessation showed a 68 pack year history.   

The report of a November 2010 VA respiratory disorders examination included review of the claims file and examination of the Veteran.  He reported having probably been exposed to asbestos while working at Bremington Ship Yard in 1959.  He described occasional shortness of breath with certain moderate activities.  Review of the claims file and CPRS records showed no indication of a diagnosis of asbestosis.  Chest X-rays done in 2006 had no suggestions of pulmonary changes consistent with the disease.  His medical history was negative for productive cough, wheezing, non-anginal chest pain, pulmonale, RVH, pulmonary hypertension, chronic pulmonary mycosis, sleep apnea, spontaneous pneumothorax, asthma, bronchiectasis, gunshot wound with retained missile in the lung, pulmonary embolism or pleurisy with empyema.  The history was positive only for intermittent nonproductive cough and dyspnea.  Physical examination revealed no abnormal breath sounds, no asthma, with findings of normal chest and diaphragm.  There were no conditions associated with pulmonary restrictive disease, no chest wall scarring or other deformity, no signs of significant weight loss or malnutrition.  A review of a December 2006 chest X-ray showed unremarkable lungs with no evidence of acute pulmonary disease.  A precise diagnosis of asbestosis could not be rendered as there was insufficient objective data to support a definitive diagnosis at this time.  A review of the claims file and computerized records showed no indication of a previous diagnosis of asbestosis.  The chest X-rays from 2006 showed no suggestion of pulmonary changes consistent with disease.  He was ordered to undergo X-ray testing in conjunction with this examination, but failed to comply.  

The report of a June 2014 VA examination for respiratory disorders indicates that the Veteran does not nor has even been diagnosed with a respiratory disease.  His medical history was reviewed with his military history including aircraft handling noted.  His medical history included having smoked cigarettes but having stopped on his doctor's advice after being diagnosed with aortic abdominal aneurysm treated in 2006.  He denied having pneumonia, tuberculosis or asthma.  He denied any treatment for asbestosis or chronic bronchitis.  A review of encounters in the CPRS showed no diagnosis of asbestosis or chronic bronchitis.  His service treatment records were reviewed.  They were noted to only confirm a diagnosis of whooping cough but no other respiratory diseases on entry.  There was no treatment for respiratory diseases including asbestosis or bronchitis.  X-rays from November 2004, April 2006, June 2006, July 2006, November 2006 and June 2014 showed no diagnosis of asbestos, bronchitis or other respiratory condition.  Examination revealed lungs were clear to auscultation, with no diagnosis.  A pulmonary consultation done by the chief of the pulmonary service during this examination indicated that lung volumes showed mild restriction. Diffusing capacity was moderately reduced and resting room oxygen saturation was reduced at 92 percent.  There was noted to be a spirometry test done in December 2010 with data based on incorrect weight.  Despite this limitation, flow-volume during this test in 2010 did show some concavity which suggested a degree of obstruction.

After reviewing the information, it was this examiner's opinion that it is at least as likely that the Veteran's airway obstruction shown on pulmonary function tests is related to his long history of smoking.  It was less likely than not that the current respiratory disability arose during service or is otherwise related to service.  

Where a medical expert has fairly considered all the evidence, his or her opinion may be accepted as an adequate statement of the reasons and bases for a decision when the Board adopts such an opinion.  Wray v. Brown, 7 Vet. App. at 493.  The Board does, in fact, adopt the VA examiner's June 2014 opinion on which it bases its determination that service connection for a lung disorder not warranted. 

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that exposure to asbestos may lead to a respiratory disease is known and, therefore, the Veteran's testimony that his pulmonary problems are related to probable asbestos exposure in service has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the June 2014 VA examination report more probative than the Veteran's statements.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions.  

Since the VA physician's opinion was based on a review of the pertinent medical history, and was supported by sound rationale, it provides compelling evidence against the appellant's claim. The Board emphasizes that the VA medical examiner provided a valid medical analysis to the significant facts of this case in reaching a conclusion.  The VA examiner did not only provide data and conclusions, but also provided a clear and reasoned analysis, that the United States Court of Appeals for Veterans Claims (Court) has held is where most of the probative value of a medical opinion comes is derived.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008); see also Wray, 7 Vet. App. at 493 . 

In providing the opinion, the examiner pointed to the Veteran's medical history that included a lengthy history of smoking as the cause for his findings of obstruction on pulmonary testing, and also noted the lack of any actual chronic lung disease to include the claimed asbestosis and pneumonia in the medical treatment records.  See Prejean, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion). 

The Board notes that there is no medical evidence or opinions of record shown to directly contradict the opinion from the June 2014 VA examination.  Thus, a clear preponderance of the evidence is against a finding that the Veteran has a lung disorder that was caused by or related to any event in active service, including the exposure to asbestos.  

The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations. 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.  The preponderance of the evidence of record is against the claim for service connection for a lung disorder

Entitlement to service connection for orthopedic problems to include arthritis, residuals of a left hip injury and residuals of a left ankle injury.

The Veteran has argued that service connection is warranted for disabilities such as arthritis, residuals of a left hip injury, and residuals of a left ankle injury which have been adjudicated as separate issues by the RO.  Because these orthopedic disabilities are claimed to have resulted from the same incidents in service, to include an incident wherein he injured his ankle in service caused by a hatch blowing onto it, the Board shall address these orthopedic disorders together in its adjudication.

At his March 2012 hearing the Veteran described the incident in which a hatch aboard ship closed on him when it was blown shut by a wind gust.  He reported that the door actually struck his ankle, hip, and shoulder.  He testified that he did go to the dispensary after that happened, but indicated that he did not really complain about being hurt, as the general attitude aboard ship discouraged seeking treatment for what was perceived as minor injuries.  He testified that the left leg and hip has continued to bother him after this injury.  He reported seeking private treatment shortly after service for his leg, hip and ankle.   

Service treatment records revealed normal musculoskeletal examination on enlistment examination of July 1959 and he denied having arthritis or any other bone or joint issues.  The records disclose an injury to his left ankle in June 1961 when a hatch was blown shut by the wind and closed on his ankle.  The ankle had a contusion and abrasion on it, with painful movement on dorsal flexion, but X-ray was negative for fracture of the left ankle.  He was treated with elevation and observation and was placed on light duty for 24 hours.  He had another injury in September 1962, when he slipped and fell, resulting in multiple abrasions of both hands, his right elbow and right knee.  On separation examination of July 1963 he was noted to have a normal musculoskeletal examination to include the spine and all extremities, with the only findings of note to be a scar of the right foot, abdomen and right index finger.  Notes following this examination acknowledged the history of the left ankle contusion in June 1961 with residuals denied by the Veteran.  

Post service medical records are silent for any findings or complaints consistent with arthritis within the first year of discharge from service in 1963.  Although the Veteran had testified as to the existence of post service private records from shortly after discharge, such records were not submitted after he failed to respond to the VA's  request for further information regarding such records.  Arthritis is not shown until years after service when records in the late 1990's first showed evidence of arthritis.  Of note, a November 1999 mental health triage noted complaints of arthritis in his shoulders, left ankle and his foot, with an assessment that included arthritis in the Axis III diagnosis portion.  Degenerative changes of the thoracic spine are noted as an incidental finding from a chest X-ray in May 2002.  

Subsequent records reveal complaints of left hip pain reported in 2004 with a January 2004 note giving a history of injuring his hip in a fall in 1991, with no surgery, but previously treated with Ibuprofen.  He had worsening pain over the last 6 months, worsened by ambulation.  Examination showed pain on leg raising and external rotation of the left hip, with an assessment of degenerative joint disease (DJD) of the hip made.  X-ray of January 2004 also noted the history of previous fall, with no evidence of fracture, dislocation or bony abnormality.  The same history of the post service fall in 1991 was reported in a March 2004 note addressing left hip complaints, with the same diagnosis of DJD given.  He continued to carry a diagnosis of DJD in July 2004 when he was prescribed 800 milligrams of Ibuprofen.  

Records from 2006 document treatment for pain in multiple joints with February 2006 treatment records showing he complained of unilateral hip pain of 2 weeks duration, with X-ray showing no evidence of acute fracture, dislocation or bony abnormality of the left hip.  In addition to the hip pain, he also reported low back pain and leg pain.  He underwent further X-ray of bilateral hips, the spine and knees in March 2006 with evidence of bilateral joint space narrowing and small marginal osteophytes noted in both hips.  Both knees showed medial joint space narrowing.  The lumbosacral spine showed disc space narrowing, facet hypertrophy with sclerosis and multilevel endplate osteophytes.  Other records indicated that leg and hip pain was related to a disabling vascular claudication condition, with vascular surgery records from April 2006 and May 2006 noting complaints of calf claudication pain associated with lateral thigh/hip pain, diagnosed as peripheral vascular disease (PVD) and possible Leriche's syndrome.  In July 2006 the Veteran underwent revascularization surgery for vascular issues including peripheral vascular disease with claudications affecting his legs.  

Private records from 2008 and 2009 document treatment for back pain and neck pain in October 2008 following a motor vehicle accident.  X-rays from October 2008 confirmed mild degenerative disc disease (DDD).  Subsequent records from November 2008 through January 2009 revealed continued complaints of back pain.  

The report of a December 2010 VA examination of the ankle revealed the following history with service treatment records of June 1961, showed a contusion of the anteromedial surface of the left ankle.  The Veteran served as an aviation instructional mechanic.  He retired in 1994 as an iron metalworker and worked in window manufacturing.  He stated that his ankle hurts on and off and was kind of annoying.  He has taken medications in the past.  He described no limitations in activities of daily living with no flare-ups or incapacitating events.  There were no braces or other aids.  He had no surgery or hospitalization.  There was no history of inflammatory arthritis.   He had a history of melanoma. 

Physical examination revealed no obvious deformity.  His motor function was 5/5 in all muscle groups.  He had a normal gait.  The ankle was stable to inversion and eversion. He had a negative drawer test.  Distal pulses were barely palpable.  He had good capillary refill.  Sensation was intact.  His range of motion was 30 degrees dorsiflexion 40 degrees plantar flexion both active and passive against resistance.  There was no pain, fatigue weakness or incoordination with repetitive motion.  Achilles tendon was vertical.  He had a normal gait.  X-rays showed his mortise was intact.  There was mild soft tissue swelling surrounding the joint and above and below the joint.  He had a large calcaneal spur enthesophyte at the insertion the Achilles tendon.  There was no evidence of pathology regarding the ankle .  He had a contusion and an abrasion over the dorsolateral ankle in 1961.  This resolved with no residuals.  This was a normal examination and normal x-ray left ankle, with no pathology.  The examiner opined that current complaints of the ankle are not caused by/or a result of a contusion sustained in the service in 1961.  Of note he has had no treatment or evaluation for the ankle since discharge from the service.  

The report of a June 2014 VA examination for arthritis, hip and leg noted no history of inflammatory, auto immune, crystallizing or infectious arthritis or dysbaric osteonecrosis.  He had degenerative disc disease of the lumbar spine.  There was no gout, rheumatoid arthritis or any inflammatory arthritis.  He was seen for evaluation of the left hip and leg.  The history of trauma to the left hip in 1959 was noted.  The door hit him in a carrier.  He reported to sick bay.  He had worsening of left hip pain 10 years after service, but had pain in service.  He reported that the pain radiated to his left ankle.  He had intermittent throbbing of his left hip when walking a lot and it radiated to his ankle.  He also had a grinding sensation and numbness in his foot.  The diagnosis rendered was left hip DJD.  The opinion was that this claimed condition was less likely than not caused by the claimed inservice injury, event or illness.  The rationale was that his current hip condition was most likely due to normal progression of the aging process and associated DJD.  He had left ankle ensesthesopathy which was not associated with prior injury or DJD.  Enesthesopathies are disorders of peripheral ligamentous or muscular attachments, abnormalities in the zones of attachment for ligaments, tendons and bone.  He had lumbar DJD, and DDD which may be consistent with impingement of the nerve and cause of pain traveling in his left leg and ankle.  

X-ray of the ankle taken the day of the June 2014 exam disclosed no evidence of fracture  or dislocation.  The mortise was intact.  There was soft tissue swelling.  Enthesopathy was present at the insertion of the Achilles tendon.  Plantar calcaneal spurring.  The impression was soft tissue swelling.  

Based on a review of the foregoing the Board finds that service connection is not warranted for orthopedic problems to include arthritis, residuals of a left hip injury and residuals of a left ankle injury.  

Regarding arthritis, the evidence fails to show that arthritis began in service or within a year of his discharge from service.  To the contrary, the competent medical evidence shows no evidence of arthritis affecting any part of his body to have been  manifested until decades after service, thus falling well outside the presumptive period contemplated by 38 C.F.R. 3.307, 3.309.  The evidence was silent for any suggestion of arthritis until a November 1999 mental health triage noted complaints of arthritis in his shoulders, left ankle and his foot, with an assessment that included arthritis.  X-ray evidence of arthritis is not shown until 2002 with a May 2002 X-ray showing arthritis in the thoracic spine, with subsequent X-ray evidence not showing arthritis of the hip until 2004 and of the spine and knees in 2006.  There was also no evidence of a rheumatoid or other inflammatory arthritis to ever be present currently,  much less manifested within a year of discharge.  

Regarding the thoraco-lumbar spine arthritis noted after service, the Board notes that the Veteran has neither claimed having back problems or an injury to the back in service, and the post service records show degenerative changes years after service, with a history of a motor vehicle accident to the back in 2008 and subsequent lumbar spine symptoms treated and X-ray findings of DJD and DDDs.  There is neither medical nor lay evidence of record suggesting a link between the arthritis of his spine to any incident in service.  

The evidence also does not reflect that arthritis of any part of the body, to include the left lower extremity, left hip, left leg or left ankle is the result of any incident or injury in service.  Nor does it reflect that any other left hip disorder or left lower extremity disorder other than arthritis is related to service, including the incident wherein the hatch closed on his left lower extremity.

The Board notes that while the Veteran in his hearing testimony and contentions has alleged injury to the whole left lower extremity resulted from the incident of the hatch blowing shut on his left leg, the service treatment records show only that his ankle was treated after this June 1961 incident.  Given that he actually sought treatment for this incident in service, and no complaints involving the hip and leg were reported in service the Board lends less credibility to his lay history regarding this injury.  See Buchanan supra (holding the Board is obligated to, and fully justified in, determining whether lay testimony is credible in and of itself, and that the Board may weigh the absence of contemporary medical evidence against lay statements).  Thereafter, left hip problems are not shown until 2004, with a post service history given of having injured his left hip in a post service fall in 1991.  These 2004 records appear to associate his left hip symptoms to this 1991 fall.  Later records are noted to suggest his hip and left lower extremity symptoms to be related to either vascular problems treated in April 2006 and May 2006 with complaints of calf claudication pain associated with lateral thigh/hip pain, diagnosed as PVD.  

Given the history shown in the post service records Board does, in fact, adopt the VA examiner's June 2014 opinion on which it bases its determination that service connection for residuals of a left hip injury, including arthritis not warranted.  The examiner found that his current hip condition was most likely due to normal progression of the aging process and DJD associated with the aging process.  Since the VA physician's opinion was based on a review of the pertinent medical history, and was supported by sound rationale, it provides compelling evidence against the appellant's claim.  The Board emphasizes that the VA medical examiner provided a valid medical analysis to the significant facts of this case in reaching a conclusion. The VA examiner did not only provide data and conclusions, but also provided a clear and reasoned analysis, that the United States Court of Appeals for Veterans Claims (Court) has held is where most of the probative value of a medical opinion comes is derived.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008); see also Wray, 7 Vet. App. at 493 . 

In providing the opinion, the examiner pointed to the Veteran's medical history that included a history of back pain shown in the post-service medical treatment records as a likely source of the current left hip pain.  See Prejean, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  The  Board notes that there is no medical evidence or opinions of record shown to directly contradict the opinion from the June 2014 VA examination.  In fact as noted above, the evidence tends to support a finding that there is no left hip disorder, including arthritis that is related to service.

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that trauma may lead to degenerative changes is commonly known and, therefore, the Veteran's testimony that his the degenerative changes in left lower extremity are related to his in-service injury has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the 2014 VA examination report more probative than the Veteran's statements.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions.  

In regards to any other lower extremity disorder, the Board notes that the left ankle disorder has been determined by the December 2010 VA examiner to neither be caused by nor a result of a contusion sustained in the service in 1961.  The examiner noted that there was a contusion and abrasion of the ankle treated in service, which the evidence indicated resolved without pathology.  The examiner pointed out that he had no treatment for his ankle since service.  The June 2014 examiner  determined that the Veteran had left ankle ensesthesopathy which was not associated with prior hip injury or DJD.  The examiner explained that enesthesopathies are disorders of peripheral ligamentous or muscular attachments, abnormalities in the zones of attachment for ligaments, tendons and bone.  Regarding other symptoms of the left lower extremity, the examiner attributed the symptoms as likely resulting from a non-service connected back disorder.  Again, the Board notes that the evidence of record does not contradict the unfavorable findings from the VA examiners in December 2010 and June 2014 in regards to the opinions addressing the left lower extremity disorder.  To the contrary, the medical evidence suggests the symptoms are resulting from a post service medical disorder, such as from his lumbar spine pathology, or as symptoms of PVD that were treated in 2006.  

As to any claim that the Veteran had continuity of symptoms since service, the Board finds this claim to not be convincing.  As previously discussed, when seen for left hip problems in 2004, the Veteran did not report that this had been present since service.  He pointed to a post service injury in 1991 as the most significant history of injury.  The Veteran is not a convincing historian regarding the onset or continuity of left lower extremity problems.  

Thus, a preponderance of the evidence is against a finding that the Veteran has a disabilities such as arthritis, residuals of a left hip injury and residuals of a left ankle injury that was caused by or related to any event in active service, including the injury from the hatch falling on his leg in 1961.  

The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the evidence of record is against the claim for service connection for disabilities such as arthritis, residuals of a left hip injury and residuals of a left ankle injury.


ORDER

Service connection for hypertension is denied.

Service connection for lung disability is denied.

Service connection for arthritis is denied. 

Service connection for residuals of a left hip injury is denied. 

Service connection for residuals of a left ankle injury is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


